                        1:20-cv-01177-MMM-JEH # 34             Page 1 of 3
                                                                                                     E-FILED
                                                         Friday, 13 November, 2020 03:24:50 PM
                                                                    Clerk, U.S. District Court, ILCD
                        IN THE UNITED STATES DISTRICT COURT FOR
                               THE CENTRAL DISTRICT OF ILLINOIS
                                       PEORIA DIVISION

JACKIE LYSENGEN, on behalf of the
Morton Buildings, Inc. Leveraged Employee
Stock Ownership Plan, and on behalf of a
class of all other persons similarly situated,

                                                        Case No. 1:20-cv-01177
                        Plaintiff,

v.

ARGENT TRUST COMPANY,
JAN ROUSE, and
EDWARD C. MILLER

                        Defendants.



                          JOINT MOTION FOR CLARIFICATION

       The Parties jointly request clarification of the Court’s November 3, 2020 Order. Dkt. 31.

The Court ordered Plaintiff to file a Motion for Conditional Class Certification on or before

December 1, 2020 (and ordered Defendants to respond thereafter). Because Plaintiff has

indicated that she will be seeking to certify a class under Rule 23 of the Federal Rules of Civil

Procedure, rather than as a “collective action” under the Fair Labor Standards Act of 1938

(“FLSA”), the Parties request clarification regarding whether conditional class certification is

necessary.

       Conditional class certification is typically employed in claims brought pursuant to the

FLSA. In the present case, Plaintiff will be seeking class certification under Rule 23 for her

ERISA claims. In an effort to save judicial and party resources, the Parties respectfully request

clarification on the question whether a motion for conditional class certification is necessary at

this time and the Parties jointly request that the Court’s order be modified to provide that no

conditional class certification motion need be filed.
                    1:20-cv-01177-MMM-JEH # 34    Page 2 of 3


Dated: November 13, 2020                 Respectfully submitted,

                                         BAILEY & GLASSER LLP

                                         /s/ Patrick O. Muench
                                         Patrick O. Muench
                                         333 S. Wabash Ave.
                                         Suite 2736
                                         Chicago, IL 60604
                                         Telephone: (312) 995-7143
                                         Facsimile: (304) 342-1110
                                         pmuench@baileyglasser.com

                                         Gregory Y. Porter
                                         Ryan T. Jenny
                                         1055 Thomas Jefferson Street, NW
                                         Suite 540
                                         Washington, DC 20007
                                         Telephone: (202) 463-2101
                                         Facsimile: (202) 463-2103
                                         gporter@baileyglasser.com
                                         rjenny@baileyglasser.com

                                         Attorneys for Plaintiff
                         1:20-cv-01177-MMM-JEH # 34                Page 3 of 3




                                 CERTIFICATE OF SERVICE

        I certify that on November 13, 2020, a true and correct copy of the foregoing

document was filed with the Clerk of Court using the CM/ECF system, which will send

electronic notification of such filing to all counsel of record.



                                                               /s/ Patrick Muench
